Citation Nr: 9910153	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-00 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from January 1943 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1996 and later RO decisions that granted 
service connection for PTSD and assigned a 50 percent rating, 
effective as of August 1995.



FINDINGS OF FACT


1.  The veteran's PTSD is manifested primarily by 
recollections of World War II experiences with sleep 
difficulty, depression with suicidal ideation without intent, 
survivor guilt, some impaired impulse control, and anxiety 
with panic attacks that produce no more than considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity.

2.  Obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene; or other PTSD symptoms that produce 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood or that produce severe social and industrial 
impairment are not found.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996; 38 C.F.R. § 4.130, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1943 to December 
1945.

VA medical reports of the veteran's treatment from 1995 to 
1998 show that he was seen for psychiatric problems, 
including depression and recollections of World War II 
experiences that were causing sleep difficulty.  A report of 
psychiatric consultation in January 1996 notes that he had 
been experiencing PTSD problems from World War II for about 
one year.  He couldn't sleep at night, but he was not 
suicidal.  The impressions were dysthymia and rule out major 
depression.  These reports show that he was also seen for 
non-service-connected disabilities and treated primarily for 
heart problems.

In September 1996, the veteran underwent psychiatric 
examination at a VA medical facility.  He gave a history of 
World War II combat in Europe and that he had symptoms 
related to PTSD since going to an Army reunion about 6 years 
earlier.  He gave a history of open heart surgery in 1977 and 
of repeat cardiac bypass in 1987.  He reported being haunted 
by memories of experiences during World War II every night 
and of having problems with sleep.  He was tearful.  His 
affect was mood congruent.  There were no delusions or 
hallucinations.  There was no evidence of organicity.  The 
Axis I diagnosis was PTSD, delayed, moderate to severe.  The 
GAF (global assessment of functioning) was 38 to 40.

A letter from a registered nurse of the neuropsychiatric unit 
of a VA medical facility dated in September 1998, notes that 
the veteran had been receiving outpatient treatment for the 
past 3 years.  It was noted that he was depressed and 
suffered from chronic insomnia with feelings of regret and 
guilt.  The nurse reported seeing the veteran on a regular 
basis for therapy, and that he refused to take medication for 
depression or to help him sleep.  A GAF of 50 was reported.


The veteran testified at a hearing in October 1998.  His 
testimony was to the effect that he has PTSD problems, 
including crying spells and recollections of World War II 
experiences that interfere with his sleep.


The veteran underwent a VA psychiatric examination in 
November 1998.  He reported bypass surgeries in 1977 and 
1987, and that he went on disability following these 
surgeries and felt quite depressed because he was unable to 
support his family.  He also reported cardiac arrest in 1997 
and other medical problems.  He gave a history of seeing a 
registered nurse at a VA medical facility for 3 years for 
psychiatric problems.  It was noted that his psychiatric 
problems included depression, survivor guilt, chronic 
insomnia, and overall PTSD symptoms.  It was noted that he 
had been married to the same woman for many years and had 2 
sons, ages 49 and 43.  He reported good relationships with 
his sons.  He reported withdrawing from friends in recent 
years since he began experiencing PTSD symptoms.  It was 
noted that his wife had health problems that worried him.  He 
reported experiencing psychiatric problems every night.  He 
was plague by memories of World War II experiences every 
night that caused chronic insomnia.  He was depressed and 
tearful when recounting painful events.  He complained of 
suicidal ideation, especially regarding his health condition.  
He experienced anxiety with memories of the war and his 
deteriorating heart condition.  He admitted to impaired 
control in terms of losing his temper verbally with his 
children.  There was no evidence of any psychotic process or 
thought disorder, and there was no homicidal ideation.  He 
was able to maintain his personal hygiene and he was oriented 
to time, place, and person.  He had occasional short term 
memory lapses.  His long term memory appeared to be intact.  
He felt anxiety and panic when he had chest pain.  The Axis I 
diagnosis was PTSD, delayed onset, chronic and severe.  The 
GAF was 56, both current and for the past year.


B.  Legal Analysis


The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 50 percent rating for PTSD is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and that reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).


Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:


Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

The veteran's testimony and assertions are to the effect that 
his PTSD symptoms are more severe than currently evaluated 
with crying spells and depression with recollections of 
experiences during World War II that produce insomnia.  He 
maintains that the overall symptoms of his PTSD produce 
marked interference with employment.  This evidence is 
supported by VA medical reports of his outpatient treatment 
from 1995 to 1998, and a VA letter from a nurse.  The nurse 
reported that the veteran's GAF was 50 or indicative of 
serious problems with social or occupational functioning 
under the psychiatric nomenclature of the Diagnostic and 
Statistical Manual of Mental Disorders, Third or Fourth 
Editions, used by the American Psychiatric Association and 
VA.  38 C.F.R. § 4.125, effective prior to and as of November 
7, 1996, respectively.

The report of the September 1996 VA psychiatric examination 
reveals that the veteran was depressed and cried easily when 
recollecting experiences of World War II.  His GAF was 38 to 
40, indicative of major impairment of social or occupational 
functioning.  At the time of the November 1998 VA psychiatric 
examination, he had chronic insomnia associated with 
recollections of World War II experiences, depression with 
suicidal ideation without intent, some problems with short 
term memory, and some anxiety with panic attacks.  The 
anxiety with panic attacks were primarily related to thoughts 
related to his non-service-connected heart problems, but 
these symptoms will be considered in the evaluation of the 
PTSD because the evidence does not clearly disassociate them 
from this disorder.  38 C.F.R. § 4.14 (1998).  The GAF in 
November 1998 was 56, indicative of moderate difficulty with 
social and occupational functioning.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the veteran's PTSD 
is manifested primarily by recollections of World War II 
experiences with sleep difficulty, depression with suicidal 
ideation without intent, survivor guilt, some impaired 
impulse control, and anxiety with panic attacks that produce 
no more than considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity that support no more than a 50 percent 
rating for the PTSD under the criteria of diagnostic code 
9411, effective prior to or as of November 7, 1996.  
Obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
or other PTSD symptoms that produce occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood or that 
produce severe social and industrial impairment are not 
found.

In this case, the Board finds that the veteran's GAF of 56 at 
the time of his VA psychiatric examination in 1998 is 
consistent with the overall symptoms of his PTSD and that the 
current 50 percent rating best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.  Nor does the evidence 
show manifestations of the disorder warranting a higher 
rating for this condition for a specific period or a "staged 
rating" at any time since the effective date of the claim. 
The evidence indicates that the veteran's occupational 
impairment is due primarily to heart problems related with 
his non-service-connected heart condition and that he gets 
along with his wife of many years and his children.  The 
evidence also indicates that he has been oriented to time, 
place, and person since 1995.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  In a December 
1997 rating decision, the RO determined that this case 
presented no exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalizations as to warrant extra 
schedular consideration, and the Board concurs with this 
conclusion.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the veteran's 
claim for a higher rating for PTSD, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

The claim for a higher rating for PTSD, initially evaluated 
as 50 percent disabling, is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

